PER CURIAM.
We affirm the award of attorney’s fees under section 57.105, Florida Statutes (1989). The appellant claims it made an honest mistake in adding appellee and its lands to a mortgage foreclosure suit. While it appears that the attorney may have made an honest mistake, relying on an erroneous title examination, we cannot say the same for the appellant bank itself. Approximately two years before the commencement of this action it had executed a partial release of its mortgage as to appel-lee’s land when the mortgagor sold the parcels to the appellee in this appeal. A simple review of the bank’s own files should have revealed this to the bank so that these properties and appellee would have been excluded. This is tantamount to a finding that, as concerns the bank, the suit against appellee was brought recklessly without investigation of its own records and with complete absence of justiciable fact or law. See Galbraith v. Inglese, 402 So.2d 574 (Fla. 4th DCA 1981).
GUNTHER, WARNER and FARMER, JJ., concur.